Citation Nr: 1612177	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned at a December 2015 video-conference hearing.  A transcript of the hearing is in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this appeal must account for the electronic record.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD, anxiety, and depression, relates to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his acquired psychiatric disorder relates to his combat service in the RVN.  With resolution of the doubt in favor of the Veteran, the claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD, the evidence must show: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015); Moreau v. Brown, 9 Vet. App. 389 (1996).

Veterans who engaged in combat and claim a traumatic event/stressor related to that combat, may establish the occurrence of the claimed stressor by lay testimony alone.  38 C.F.R. § 3.304(d); see also 38 C.F.R. § 3.304(f)(2) (stating that satisfactory lay evidence that shows that an injury or disease occurred in or was aggravated by combat is sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, and/or hardships of the relevant combat service).  The Veteran's lay statements may be rebutted by clear and convincing evidence to the contrary.  Id.

The Veteran testified that he was traumatized in service when he witnessed the death of an innocent child during a fire fight.  The Veteran stated: "there was this little girl and all of a sudden there was a small firefight broke out and she took off running.  And within about 30 yards from me, she got shot in the back and killed and that's the thing that bothers me more than anything else."  December 2015 Hearing Transcript.  The September 2013 VA examiner found that the "reported incident [(the death of the innocent child)] is sufficient to meet the stressor criteria required for a diagnosis of PTSD."

The evidence of record shows that the Veteran served in the RVN between November 1971 and July 1972 and engaged in combat on several occasions during his tour of duty.  Form DD 214.  He was awarded the Vietnam Campaign Medal and the Vietnam Service Medal with one overseas service bar.  Id.  Consequently, the Veteran's testimony is sufficient to establish the occurrence of an in-service stressor that resulted in severe mental health trauma.

The Veteran first sought treatment for mental health problems in August 2012. August 2012 VAMRS.  In September 2012, he was diagnosed as having depression and PTSD.  In December 2012 he was assessed as having PTSD, depression, and anxiety and was prescribed Celexa daily and Trazodone as needed to manage his mental health symptoms.  The September 2013 VA examiner did not diagnose PTSD; however, she found that the Veteran's "reported pattern of symptoms . . . could be accounted for by" an anxiety disorder.  September 2013 VA Examination Report.  In October 2013, the Veteran was again diagnosed as having PTSD as well as anxiety.  October 2013 VAMRs; see also September & November 2013 VAMRs.

The Veteran has consistently stated that his mental health problems date back to service.  In August 2012, he informed the physician's assistant who prescribed citalopram for depression that "since returning from Vietnam [he] has had trouble with depression . . . it destroyed his first marriage . . . he feels depressed most of time."  In December 2012, he reported that "Vietnam still affects him to this day." December 2012 VAMRs.  At the December 2015 hearing, the Veteran testified that his mental health problems "started right after I got out of Vietnam . . . anxiety was s[e]tting in then."  See also February & March 2015 VAMRs (identifying his deployment to Vietnam as a stressful event that resulted in his mental health problems).

Moreover, the Veteran's mental health treatment has focused almost exclusively on his combat experiences in the RVN and in particular his witnessing the death of an innocent child.  See December 2012 VAMRs (recalling being shot at while on patrol at Camron Bay and that "the bullet was so close he heard it whistle").  In December 2014, the Veteran discussed "[s]everal points about Vietnam war process" with his therapist, but focused on his feelings regarding "the young girl . . . [who]was shot" and stated that he "will never be able to resolve the loss of innocence to the children who have to grow up in these areas.  He still sees her death has senseless and as a turning point within himself."  In April 2015, the Veteran reported that "recent events . . . [involving racial discrimination by] the police forces around the country and the response of the public had triggered episodes on multiple levels from his time in Vietnam."  April 2015 VAMRs.  Thus, the medical evidence aligns with the Veteran's statements that trace the etiology of his mental health problems to service.

In September 2013, a VA mental health examiner opined that "it is less likely as not that the diagnosis of Anxiety Disorder" relates to service and, in particular, to the Veteran's experiences during his deployment to the RVN.  However, the examiner also opined that "it is difficult to determine without resorting to mere speculation if these [mental health] symptoms were the result of his [the Veteran's] military service."  Thus, the examiner provides two contradictory opinions: 1) the Veteran's mental health problems do not relate to service; and 2) that the evidence of record is not sufficient to support an opinion regarding the etiology of the Veteran's mental health problems.  In addition, the examiner failed to reconcile her finding that the Veteran's "symptoms were not sufficient to fully support a diagnosis of PTSD" with medical treatment records that document numerous diagnoses for PTSD.  September 2013 VA Examination Report (stating that "it is difficult to determine the criteria used to assign" the diagnosis of PTSD).

Further, the Veteran testified that the September 2013 examination findings are incomplete.  He explained that he "really couldn't be forthright during that exam" because "remember[ing] things was not part of . . . my daily thing back then."  December 2015 Hearing Transcript.  He also explained that he was guarded throughout the examination because his wife was present and that up until the time of the examination he had not discussed his war experiences with her.  The Veteran complained that the VA examiner was "abrasive" and that she "blasted him in the chest with question after question after question . . . and stuff that he didn't want to readily admit in front of his spouse."  December 2015 Hearing Transcript.

In summary, the September 2013 VA examination report lacks significant probative value.  It does not provide a clear opinion supported by a comprehensive rationale or contain a complete account of the Veteran's mental health problems and their etiology.

In contrast, the Veteran is competent to report a history of mental health symptoms, such as depression, nightmares, and anxiety, dating back to service in the RVN.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007); see also September 2013 VA Examination Report (finding that the Veteran was a reliable historian).  The fact that the Veteran did not report having mental health problems on his separation examination or seek treatment or an acquired psychiatric disorder until relatively recently (August 2012) is explained by his reticence regarding his feelings and combat experiences.  See October & November 2013 VAMRs (expressing frustration at the fact that the VA examiner "want[ed] me to remember these things, and I don't want to remember"); February 2015 VAMRS ("He intentionally does not share with his wife in order to keep her life more positive and simple.").

The benefit-of-the-doubt rule applies and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert v. Derwinksi, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


